1    Justin G. Randall, Esq.
     Nevada Bar No. 12476
2    LERNER & ROWE INJURY ATTORNEYS
     4795 South Durango Drive
3    Las Vegas, Nevada 89147
     Telephone: (702) 877-1500
4    Facsimile: (702) 933-6309
     E-mail:jrandall@lernerandrowe.com
5    Attorneys for Plaintiff
                                 UNITED STATES DISTRICT COURT
6
                                          DISTRICT COURT OF NEVADA
7
     RYAN VINCENT FITZPATRICK individually;
8                                                         CASE NO.: 2:19-cv-02174-JAD-EJY
                    Plaintiff,
9
     v.
10
   KEVIN BERNEZ, individually;
11 DOES I – X; and ROE CORPORATIONS I - X,
   inclusive,
12              Defendants.
13
                                      SUBSTITUTION OF ATTORNEY
14
            COMES NOW, Plaintiff RYAN VINCENT FITZPATRICK, and hereby consents to the
15
     substitution of Matthew W. Hoffman, Esq., 10789 W. Twain Avenue, Suite 100, Las Vegas,
16
     Nevada, 89135 in the place and stead of Justin G. Randall, Esq., of Lerner & Rowe Injury
17
     Attorneys, to represent Plaintiff.
18
            DATED this 10th day of February, 2020.
19

20

21                                                /s/ Ryan Vincent Fitzpatrick
                                                  RYAN VINCENT FITZPATRICK
22   ...
23
     ...
24

25

26

27

28



                                                     1
1           MATTHEW W. HOFFMAN, ESQ., of ATKINSON, WATKINS, & HOFFMANN does
2    hereby agree to be substituted in the place of Justin G. Randall, Esq., of Lerner & Rowe Injury
3    Attorneys as Plaintiff’s attorney of record.
4           DATED this 10th day of February, 2020.
5

6                                                   /s/ Matthew W. Hoffmann
                                                    Matthew W. Hoffmann, Esq.
7                                                   Nevada Bar No. 9061
                                                    ATKINSON, WATKINS, HOFFMANN
8                                                   10789 W. Twain Avenue, Suite 100
                                                    Las Vegas, Nevada 89135
9                                                   Attorney for Plaintiff
10

11          JUSTIN G. RANDALL, ESQ. of LERNER & ROWE INJURY ATTORNEYS does hereby
12   agree to the above-referenced substitution.
13          DATED this 10th day of February, 2020.
14

15                                                  LERNER & ROWE INJURY ATTORNEYS

16
                                                    /s/ Justin G. Randall
17                                                  Justin G. Randall, Esq.
                                                    Nevada Bar No. 12476
18                                                  4795 South Durango Drive
                                                    Las Vegas, Nevada 89147
19                                                  Telephone: (702) 877-1500
                                                    Facsimile: (702) 933-7043
20                                                  Attorneys for Plaintiff

21

22
                                                    IT IS SO ORDERED.
23

24

25                                                  _____________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
26
                                                    Dated: February 12, 2020
27

28



                                                        2
